United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3557
                                    ___________

Oscar Solis Perales,                     *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
United States of America,                *
                                         *      [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                            Submitted: November 22, 2000
                                Filed: November 27, 2000
                                    ___________

Before RICHARD S. ARNOLD, HANSEN, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

      Oscar Perales appeals the district court’s1 denial of his “Notice of Challenge to
Court’s Jurisdiction Pursuant to Federal Rules of Criminal Procedure Rule 12(b)(2).”
Having carefully reviewed the record, we affirm the judgment of the district court. See
8th Cir. R. 47A(a).




      1
        The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-